Y
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present a99pplication, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on June 23, 2021 is being considered by the examiner.
3.	Claims 1-20 pending.
Response to Arguments
4.	Applicant’s arguments, see Remarks, filed June 29, 2021, with respect to the rejection(s) of claim(s) 1-4, 8-11 and 15-17 under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0056184) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al. (US 2012/0106491 A1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Regarding claims 1, 8, 15, Yang et al. discloses a User Equipment, a base station and a method comprising:
	receiving:	
		a first physical downlink shared channel (PDSCH) that provides a first transport block (S502_0),
		a second PDSCH that provides a second transport block (S502_M-1)
	([0079]: “Referring to FIG. 7, a UE can receive one or more DL signals (e.g. PDSCH signals) in M DL subframes (SFs) (S502_0 to S502_M-1).   Each PDSCH signal is used to transmit one or more (e.g. 2) transport blocks (TSs) (or code words) according to transmission mode.”);
	generating:
		first hybrid automatic response request acknowledgement (HARQ-ACK) information in response to reception of the first transport block ([0079]: “A PDCCH signal requiring an ACK/NACK response, for example, a PDCCH signal  indicating SPS (semi-persistent scheduling) release (simply, SPS release PDCCH signal) may also be received in step S502_0 ot S502_M-1, which is not shown.”), and
		second HARQ-ACK information in response to reception of the second transport block ([0079]: “When a PDSCH signal and/or an SPS release PDCCH signal are present in the M DL subframes, the UE transmits ACK/NACK through a UL subframes corresponding to the MDL subframes via processes for transmitting ACK/NACK (e.g. 
	
    PNG
    media_image1.png
    655
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    528
    media_image2.png
    Greyscale

	Yang et al. fails to explicitly teach:
	multiplexing: 
		the first HARQ-ACK information in a first physical uplink control channel (PUCCH), and
		the second HARQ-ACK information in a second PUCCH ; and
	transmitting:
		the first PUCCH within a first time unit having a first duration,

YANG, in the same field of invention, discloses the above features.
YANG discloses (“A method of transmitting ACK/NACK 
(Acknowledgement/Negative-ACK) signal by a user equipment in a wireless communication system comprises receiving a plurality of data unit from a base station; reserving a plurality of physical uplink control channel (PUCCH) resources corresponding to the plurality of data units within a subframe having a plurality of slots; and transmitting one or more ACK/NACK signals for the plurality of data units to the base station by using at least part of the plurality of PUCCH resources reserved within the subframe, wherein the PUCCH resources through which the one or more ACK/NACK signals are transmitted are selected independently per slot.” See Abstract.)
([0012]: “If ACK/NACK signals multiplexed for the plurality of data unit are transmitted, PUCCH resources through which the multiplexed ACK/NACK signals are transmitted are different from one another based on the slot.  Also, if ACK/NACK signals multiplexed for the plurality of data units are transmitted, modulation values applied to the multiplexed ACK/NACK signals are different from one another based on the slot.”)

    PNG
    media_image3.png
    296
    1139
    media_image3.png
    Greyscale

YANG teaches ([0013]: “According to the embodiments of the present invention, it is possible to efficiently transmit ACK/NACK signals in a wireless communication system.  In more detail, it is possible to efficiently transmit slot based ACK/NACK signals in a 
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine YANG with Yang et al.

Regarding claims 2 and 9, Yang et al. further discloses wherein the first duration is specified in system operation, ([0090]:”The linkage between the carrier frequencies (or DL CCs) of downlink resources and the carrier frequencies (or UL CCs) of uplink resources may be indicated by system information.”)

	Regarding claims 3, 10 and 16, Yang et al. discloses the method of claim 1, further comprising:
	receiving, via radio resource control (RRC) signaling, a configuration for the second duration.  ([0099]: Here, an implicit PUCCH resource linked to a PDCCH (i.e. PCC-PDCCH) that schedules a PCC (or PCell) can be allocated to n.sup.(1).sub.PUCCH, 0 and an implicit PUCCH resource linked to a PDCCH (i.e. SCC-PDCCH) that schedules an SCC or an explicit PUCCH resource reserved by RRC can be allocated to n.sup.(1).sub.PUCCH, 1 according to whether cross-CC scheduling is applied.”)

	Regarding claims 4, 11 and 17, Yang et al. discloses wherein a maximum number of receptions for the first transport block is different than a maximum number of receptions 

7.	Claims 5, 12 and 18 are rejected under 35 U.S.C.103 as being obvious over Yang et al. (US 2014/0056184 A1) in view of Yang et al. (US 2012/0106491 A1), hereinafter referred as YANG further in view of Magnusson et al. (US 2005/0181811 A1).
	Regarding claims 5, 12 and 18, Yang et al. in view of YANG fails to disclose multiplexing a first channel quality indicator (CQI) index, corresponding to a first block error rate (BLER) associated with the first transport block, in the first PUCCH, and 
	a second CQI index, corresponding to a second BLER that is different from the first BLER and is associated with the second transport block, in the second PUCCH.
	Magnusson et al. in the same field of invention, discloses ([0006]: adjusting the one or more communications with the user equipment based on the feedback information...the feedback information may include an acknowledgement (ACK), a negative acknowledgment (NACK), a channel quality indication (CQI) or a discontinuous transmission (DTX) bit.  Other communication metrics may also be used, such as a block error rate (BLER), or an actual number and/or average number of transmissions.”
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Magnusson et al. with Yang et al. in view of YANG.

Allowable Subject Matter
8.	Claims 6-7, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Yang et al. fails to disclose multiplexing a first channel quality indicator (CQI) index, corresponding to a first block error rate (BLER) associated with the first transport block, in the first PUCCH, and a second CQI index, corresponding to a second BLER that is different from the first BLER and is associated with the second transport block, in the second PUCCH.
	Yang et al. fails to disclose receiving: a first physical downlink control channel (PDCCH) that provides a first downlink control information (DCI) format, and a second PDCCH that provides a second DCI format, wherein: a first DCI format: schedules the first PDSCH reception, and includes a field with a value indicating an offset, in a number of first time units from an end of the first PDSCH reception, for the first PUCCH transmission, and a second DCI format: schedules the second PDSCH reception, and includes a field with a value indicating an offset, in a number of second time units from an end of the second PDSCH reception, for the second PUCCH transmission. 
	Yang et al. fails to disclose receiving a physical downlink control channel (PDCCH), wherein: the PDCCH provides a downlink control information (DCI) format,
The DCI format includes a field indicating an entry to a table specified in system operation, and the entry to the table provides a signaling direction for symbols of the first time unit over a number of first time units.

	FU et al. (US 2013/0114575 A1) discloses method for transmitting HARQ-ACK feedback information.

    PNG
    media_image4.png
    587
    521
    media_image4.png
    Greyscale

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412